 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
WAYCROSS DIVISION
UNITED STATES OF AMERICA,
Vv. CASE NO.: 519-cr-9

ISAIAH HICKS,

Defendant.

ORDER
After an independent review of the record, the Court concurs with the Magistrate Judge’s
Report and Recommendation, to which no objections have been filed. Accordingly, the Report
and Recommendation of the Magistrate Judge is adopted as the opinion of the Court.

. Oc +bey
SO ORDERED, this IG day of September, 201

 

LISA GODBEY WOOD
UNITEDATATES DISTRICT JUDGE
SOUTHERN DISTRICT OF GEORGIA

 

 
